DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 7-10, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Patent/Publication Number US 2010/0054948). 
	Regarding claims 1, 14, and 18, Chen discloses a blade (20) driven by a ceiling fan (10) having a fan motor (11) (e.g. See Paragraphs [0004]), the blade comprising: a body (11, 12) extending between a leading edge (23) (See Figure 5 and 10-11) and a trailing edge (24) (See Figure 5 and 10-11) to define a chord-wise direction (e.g. See Paragraphs [0020-0022]), and extending between a root (See Figure 10-11) (where the three holes locating) and a tip (See Figure 10-11) to define a span-wise direction (e.g. See Paragraphs [0020-0022]), with the body including an upper surface (21) and a lower surface (22) (e.g. See Paragraphs [0020-0023]); wherein the body comprises at least two distinct cross sections (Figure 10) including a first cross section (See Figure 10, where the front wind-confronting portion 23 and a rear wind-confronting portion 24 locating) having a flat lower surface with an airfoil cross section and a second cross section (See Figure 10, where the three holes locating) comprising the flat lower surface and a flat upper surface (e.g. See Figures 1, 5-11; Paragraphs [0020-0026]).
	Regarding claims 2, 15, Chen discloses wherein the flat lower surface of the first cross section and the second cross section are shared (e.g. See Figures 1, 5-11; Paragraphs [0020-0026]).
	Regarding claim 7, Chen discloses wherein the airfoil cross section is one of a flat bottom airfoil or a semi-symmetrical airfoil (e.g. See Figures 1, 5-11; Paragraphs [0020-0026]).
	Regarding claim 8, Chen discloses wherein the first cross section and the second cross section are taken in the chord-wise direction (e.g. See Figures 1, 5-11; Paragraphs [0020-0026]).
	Regarding claim 9, Chen discloses wherein the tip includes a front surface having a convex shape (e.g. See Figures 1, 5-11; Paragraphs [0020-0026]).
	Regarding claim 10, Chen discloses wherein the root includes a rear surface that is flat (e.g. See Figures 1, 5-11; Paragraphs [0020-0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 3-6, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Patent/Publication Number US 2010/0054948) in view of Hoofard et al. (Hoofard) (Patent/Publication Number US 2012/0128501).
	Regarding claims 3, 5, 16-17, and 19, Chen discloses all the claimed limitation as discussed above except that wherein the second cross section is provided at the tip and the first cross section is spaced from the tip.
	Hoofard teaches that it is conventional in the art, to use the second cross section (124, 126) is provided at the tip (122) and the first cross section (120) is spaced from the tip (See Paragraphs [0014]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the second cross section is provided at the tip and the first cross section is spaced from the tip of Chen, as taught by Hoofard for the purpose of increasing airflow rate of the fan blade, so as to reduce the noise and vibration for the fan blade, and further improve the performance and the efficiency of the ceiling fan, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high efficiency of a fan blade structure. 
	Regarding claim 4, Chen discloses wherein the first cross section extends from the root (e.g. See Figures 1, 5-11; Paragraphs [0020-0026]).
	Regarding claims 6 and 20, Hoofard further discloses a third cross section (124, 324) different from the first cross section (120, 320) and the second cross section (126, 326) (e.g. See Figures 1, 5-11; Paragraphs [0015-0018]).

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Patent/Publication Number US 2010/0054948) in view of Bird et al. (Bird) (Patent/Publication Number US 6,902,375).
	Regarding claims 11, Chen discloses all the claimed limitation as discussed above except that a blade iron mount provided on the body at the root.
	Bird teaches that it is conventional in the art, to use a blade iron mount (14) provided on the body (15) at the root  (locating at the blades mounting holes 31) (See col. 2, lines 20-35).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the blade iron mount provided on the body at the root of Chen, as taught by Bird for the purpose of mounting the fan blade to the motor shaft, so as to reduce the noise and vibration for the fan blade, and further improve the performance and the efficiency of the ceiling fan, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high efficiency of a fan blade structure. 
	Regarding claim 12, Bird discloses wherein the blade iron mount is a gasket (17) (See col. 2, lines 12-65).
	Regarding claim 13, Bird discloses wherein the blade iron mount is provided on the lower surface of the body  (See col. 2, lines 12-65).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Smith et al. (Pat./Pub. No. US 2010/0104461), Parker et al. (Pat./Pub. No. US 2009/0180888), Bucher et al. (Pat./Pub. No. US 2007/0154315), Huang et al. (Pat./Pub. No. US 2007/0009364), Pearce et al. (Pat./Pub. No. US 5222864), and Cortez et al. (Pat./Pub. No. US 6840739), all discloses an exhaust gas purification for use with an internal combustion engine. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 09, 2022